hahDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of GB1618809.6 on 11/8/2016 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 9/21/2020. It has been annotated and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-12, 14, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11-12, 14, and 23-24, the term “system” is indefinite because it technically lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 19, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rekow (US 20110112730 hereinafter Rekow). 

Regarding claim 1, Rekow teaches an agricultural robotic system (See at least: Fig. 1) comprising:
two or more autonomous robots, in which each robot is a crop harvesting or crop carrying or crop spraying robot (See at least: Fig. 1 items 104, 106, 108 “combine/harvester”);
a positioning subsystem configured to estimate or determine the position of each robot (See at least: [0027] via “In one or more illustrative embodiments, the navigation system utilizes a positioning system to determine the location of the one or more vehicles relative to one or more locations, boundaries, and/or to other vehicles. The positioning system implemented is substantially any positioning system including global positioning satellite (GPS) systems, Carrier Phase Differential GPS (CDGPS), code phase differential GPS, triangulation, Laser ranging, optical tracking, long range radio navigation (LORAN), inertial navigation systems, very high frequency omnidirectional ranging (VOR)/Tactical navigational system (TACAN), and substantially any other combination of positioning and/or navigational systems known in the art. The positioning system is utilized to inform the one or more vehicles of their current position, as well as the position of other vehicles.”);
a communication subsystem to enable the robots to automatically share information about their position such that the positioning subsystem enables autonomous positioning of the several autonomous robots using a computer implemented guidance system (See at least: Fig. 1 items 101 “network” and 102 “back office”; [0085] via “First follower vehicle 408 may know position 428 of leader vehicle 406 by using a positioning system, such as a global positioning system (GPS). First follower vehicle 408 may get the data on position 428 from leader vehicle 406, first follower vehicle 408, and/or back office 404.”);
and in which the robots are further configured to form a convoy of robots, all following a similar route (See at least: Fig. 2).

Regarding claim 2, Rekow teaches in which the two or more robots form a convoy in which each robot follows a substantially similar route using the computer implemented guidance system (See at least: Fig. 1 items 101 “network” and 102 “back office”; Fig. 2; [0085] via “First follower vehicle 408 may know position 428 of leader vehicle 406 by using a positioning system, such as a global positioning system (GPS). First follower vehicle 408 may get the data on position 428 from leader vehicle 406, first follower vehicle 408, and/or back office 404.”).

Regarding claim 3, Rekow teaches in which each robot follows its predecessor robot at a configurable target distance or after a configurable target time (See at least: Figs. 2-3; [0029] via “The navigation system utilizes the leader vehicle to provide location parameters such that follower vehicles are capable of positioning themselves relative to the leader vehicle's path. The follower vehicles utilize the parameters to at least determine appropriate steering and speed commands. The leader vehicle is capable of being manually or automatically operated. When operating manually, a vehicle operator determines the path or course of the leader vehicle either by directly sitting at the controls of the vehicle or by remote control. When automatically operating, the leader vehicle is programmed, given a predefined path in which to follow, or is itself following another vehicle, and through the positioning and navigational system, the leader vehicle automatically implements the path without additional intervention from an operator.”).

Regarding claim 4, Rekow teaches in which the positioning subsystem measures the displacement of each robot relative to a global coordinate frame or to other robots or the trajectories of the other robots (See at least: [044] via “In the path tracking mode, combine/harvester 106 may be the leader vehicle and combine/harvesters 104 and 108 may be the follower vehicles. The leader vehicle initially proceeds to generate a first trail, leader trail, or leader path. In one illustrative embodiment, the leader path is generated based on periodic time measurements, such that the location of the leader vehicle is recorded every "T" time intervals. In one illustrative embodiment, the leader path is generated on periodic distance measurements, such that the location of the leader vehicle is recorded every predefined distance. Once the leader path generation is initiated, one or more follower vehicles are capable of generating or calculating one or more follower paths which are offset from the leader path.”; refer also to claim 3 for reasoning and rationale.).

Regarding claim 5, Rekow teaches in which one or more robots automatically follow a single lead robot (See at least: [044] via “In the path tracking mode, combine/harvester 106 may be the leader vehicle and combine/harvesters 104 and 108 may be the follower vehicles. The leader vehicle initially proceeds to generate a first trail, leader trail, or leader path. In one illustrative embodiment, the leader path is generated based on periodic time measurements, such that the location of the leader vehicle is recorded every "T" time intervals. In one illustrative embodiment, the leader path is generated on periodic distance measurements, such that the location of the leader vehicle is recorded every predefined distance. Once the leader path generation is initiated, one or more follower vehicles are capable of generating or calculating one or more follower paths which are offset from the leader path.”; refer also to claim 3 for reasoning and rationale.).

Regarding claim 6, Rekow teaches in which the single lead robot is driven under human control (See at least: Figs. 2-3; [0029] via “The navigation system utilizes the leader vehicle to provide location parameters such that follower vehicles are capable of positioning themselves relative to the leader vehicle's path. The follower vehicles utilize the parameters to at least determine appropriate steering and speed commands. The leader vehicle is capable of being manually or automatically operated. When operating manually, a vehicle operator determines the path or course of the leader vehicle either by directly sitting at the controls of the vehicle or by remote control. When automatically operating, the leader vehicle is programmed, given a predefined path in which to follow, or is itself following another vehicle, and through the positioning and navigational system, the leader vehicle automatically implements the path without additional intervention from an operator.”).

Regarding claim 7, Rekow teaches in which the single lead robot is driven under human control using a user interface (See at least: [0029] via “When operating manually, a vehicle operator determines the path or course of the leader vehicle either by directly sitting at the controls of the vehicle or by remote control.”).

Regarding claim 8, Rekow teaches in which the system is configured to choose the trajectory of each robot so as to distribute the trajectories of all robots over the surface of the ground so as to optimize a configurable metric (See at least: Figs. 1-3; [0096] via “Navigation system 500 includes course calculator 516 which is configured to determine an optimal course from a starting or current position to the desired destination point determined by destination point calculator 510. Course calculator 516 includes parameters 518 such as boundaries 520 which must be avoided, or alternatively must be utilized, size of vehicles 522 operating under navigation system 500, safety buffer zones 524 around vehicles, and other obstacles.”).

Regarding claim 9, Rekow teaches in which the system is further configured to dynamically distribute the trajectories (See at least: [044] via “In the path tracking mode, combine/harvester 106 may be the leader vehicle and combine/harvesters 104 and 108 may be the follower vehicles. The leader vehicle initially proceeds to generate a first trail, leader trail, or leader path. In one illustrative embodiment, the leader path is generated based on periodic time measurements, such that the location of the leader vehicle is recorded every "T" time intervals. In one illustrative embodiment, the leader path is generated on periodic distance measurements, such that the location of the leader vehicle is recorded every predefined distance. Once the leader path generation is initiated, one or more follower vehicles are capable of generating or calculating one or more follower paths which are offset from the leader path.”; refer also to claim 3 for reasoning and rationale.”).

Regarding claim 10, Rekow teaches in which the configurable metric takes into account one or more of the following: journey time, distance, degree of spread or damage to the ground (See at least: Figs. 1-3; [0096] via “Navigation system 500 includes course calculator 516 which is configured to determine an optimal course from a starting or current position to the desired destination point determined by destination point calculator 510. Course calculator 516 includes parameters 518 such as boundaries 520 which must be avoided, or alternatively must be utilized, size of vehicles 522 operating under navigation system 500, safety buffer zones 524 around vehicles, and other obstacles.”).

Regarding claim 11, Rekow teaches n which the system includes a control subsystem that is configured such that each robot can achieve a desired trajectory or pose relative to a trajectory or pose of the lead robot (See at least: [044] via “In the path tracking mode, combine/harvester 106 may be the leader vehicle and combine/harvesters 104 and 108 may be the follower vehicles. The leader vehicle initially proceeds to generate a first trail, leader trail, or leader path. In one illustrative embodiment, the leader path is generated based on periodic time measurements, such that the location of the leader vehicle is recorded every "T" time intervals. In one illustrative embodiment, the leader path is generated on periodic distance measurements, such that the location of the leader vehicle is recorded every predefined distance. Once the leader path generation is initiated, one or more follower vehicles are capable of generating or calculating one or more follower paths which are offset from the leader path.”; refer also to claim 3 for reasoning and rationale.”).

Regarding claim 12, Rekow teaches in which the system includes a graphical user interface that displays information about the several robots (See at least: [0030] via “In one illustrative embodiment, leader and/or follower vehicles include displays which display the location of one or more of the vehicles. The display is further capable of showing the area being navigated, areas already navigated by previous vehicles, such as areas already harvested, boundaries, obstacles, and other such information.”).

Regarding claim 19, Rekow teaches in which the communication subsystem uses WIFI or other wireless techniques (See at least: [0106] via Communications unit 610, in these examples, provides for communication with other data processing systems or devices. In these examples, communications unit 610 is a network interface card. Communications unit 610 may provide communications through the use of either or both physical and wireless communications links.”).

Regarding claim 21, Rekow teaches in which the positioning subsystem is also configured to estimate or determine the orientation of each robot (See at least: [0027] via “In one or more illustrative embodiments, the navigation system utilizes a positioning system to determine the location of the one or more vehicles relative to one or more locations, boundaries, and/or to other vehicles.”).

Regarding claim 22, Rekow teaches in which the position and orientation of each robot are relative to a map coordinate system (See at least: [0040] via “In a path mapping mode, the different paths may be mapped by an operator prior to reaching field 110. In a crop spraying example, routes may be identical for each trip, and the operator may rely on the fact that combine/harvester 106 will move along the same path each time. Intervention or deviation from the mapped path may occur only when an obstacle is present. Again, with the path mapping mode, way points may be set to allow combine/harvester 106 to stop or turn at certain points along field 110.”).

Regarding claim 24, Rekow teaches in which the system is configured to estimate pose of each robot relative to one or more neighboring robots (See at least: [0097] via “Path controller 526 further includes path calculator 536 which is configured to utilize a leader path to generate a follower path based on parameters 538 such as predefined or calculated offset coordinates 540. Offset coordinates can be distances to the left, right, front and rear from a leader vehicle or path, distances north, south, east and west of the leader vehicle or path, and other such coordinates.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Anderson (US 20120095651 hereinafter Anderson). 

Regarding claim 13, Rekow fails to teach in which a user interface provides control, such as start and stop, for each robot.
However, Anderson teaches in which a user interface provides control, such as start and stop, for each robot (See at least: [0038] via “In this type of mode of operation, an operator may start and stop combine/harvester 106 as needed.”; [0042] via “In these examples, a path may be a preset path, a path that may continuously be planned with changes made by combine/harvester 104 to follow a leader in a side following mode, a path that may be directed by an operator using a remote control in a teleoperation mode, or some other path. The path may be any length depending on the implementation. Paths may be stored and accessed with the aid of a knowledge base in accordance with an illustrative embodiment.” Note: The limitation “such as start and stop” is interpreted as intended use.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Anderson to teach in which a user interface provides control, such as start and stop, for each robot so that control commands can be input for each robot to provide the desired programming and control to complete a task. 


Regarding claim 25, Rekow fails to teach in which one or more cameras are attached to each robot with a known pose in a standard robot coordinate frame.
However, Anderson teaches in which one or more cameras are attached to each robot with a known pose in a standard robot coordinate frame (See at least: [0024] via “The camera or cameras may capture images over the broad field of view, or of a particular spectrum within the field of view. For obstacle detection applications of a vehicle, the response time for collecting image data should be rapid over a wide field of view to facilitate early recognition and avoidance of obstacles.”; [0057] via “As illustrated, sensor system 500 includes, for example, global positioning system 502, structured light sensor 504, two dimensional/three dimensional lidar 506, dead reckoning 508, infrared camera 510, visible light camera 512, radar 514, ultrasonic sonar 516, radio frequency identification reader 518, rain sensor 520, and ambient light sensor 522. These different sensors may be used to identify the environment around a vehicle.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Anderson to teach in which one or more cameras are attached to each robot with a known pose in a standard robot coordinate frame so that images can be used to identify the position of the robot and/or its surroundings.  

Regarding claim 26, Rekow fails to teach in which the positioning subsystem includes sensors such as ultrasound sensors, accelerometers, forwards or backwards facing cameras.
However, Anderson teaches in which the positioning subsystem includes sensors such as ultrasound sensors, accelerometers, forwards or backwards facing cameras (See at least: [0057] via “As illustrated, sensor system 500 includes, for example, global positioning system 502, structured light sensor 504, two dimensional/three dimensional lidar 506, dead reckoning 508, infrared camera 510, visible light camera 512, radar 514, ultrasonic sonar 516, radio frequency identification reader 518, rain sensor 520, and ambient light sensor 522.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Anderson to teach in which the positioning subsystem includes sensors such as ultrasound sensors, accelerometers, forwards or backwards facing cameras so that the system can determine the position of itself and others around it to coordinate a task. 

Regarding claim 27, Rekow fails to teach in which information from one or more sensors is fused with information from a GPS positioning subsystem.
However, Anderson teaches in which information from one or more sensors is fused with information from a GPS positioning subsystem (See at least: [0057] via “As illustrated, sensor system 500 includes, for example, global positioning system 502, structured light sensor 504, two dimensional/three dimensional lidar 506, dead reckoning 508, infrared camera 510, visible light camera 512, radar 514, ultrasonic sonar 516, radio frequency identification reader 518, rain sensor 520, and ambient light sensor 522. These different sensors may be used to identify the environment around a vehicle. For example, these sensors may be used to detect terrain in the path of a vehicle, such as terrain 202 and 208 in FIGS. 2A and 2B. In another example, these sensors may be used to detect a dynamic condition in the environment. The sensors in sensor system 500 may be selected such that one of the sensors may always be capable of sensing information needed to operate the vehicle in different operating environments.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Anderson to teach in which information from one or more sensors is fused with information from a GPS positioning subsystem so that the data can be used to identify the position of the robot anything that is noteworthy (i.e. obstacles) in the environment so that the robot can safely and effectively complete a task. 

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Fischer et al. (US 20090079839 hereinafter Fischer). 

Regarding claim 14, Rekow fails to teach in which the system includes an emergency stop device configured to stop all the robots.
However, Fischer teaches in which the system includes an emergency stop device configured to stop all the robots (See at least: [0140] via “As shown in FIG. 13, vehicle subsystems 110 may also include an emergency stop functionality 127, according to an exemplary embodiment. In an exemplary embodiment, emergency stop functionality 127 may be any suitable switch configured to provide, for example, stop, pause, or run commands to vehicle control system 100 to either stop, temporarily interrupt, or initiate the operation of vehicle 102. In one embodiment, emergency stop functionality 127 may cause a full brake command to be provided to braking system 116. The full brake command results in the service brakes being applied in full to stop vehicle 102 as quickly as possible, according to an exemplary embodiment.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Fischer to teach in which the system includes an emergency stop device configured to stop all the robots so that all the autonomous robots in a group can be controlled and stopped as needed in an emergency to prevent damage to itself or anything in its surrounding. 

Regarding claim 15, Rekow fails to teach in which the system includes an emergency stop device configured to stop all the robots.
However, Fischer teaches in which the emergency stop device is an emergency stop button and/or an emergency stop bumper (See at least: [0140] via “As shown in FIG. 13, vehicle subsystems 110 may also include an emergency stop functionality 127, according to an exemplary embodiment. In an exemplary embodiment, emergency stop functionality 127 may be any suitable switch configured to provide, for example, stop, pause, or run commands to vehicle control system 100 to either stop, temporarily interrupt, or initiate the operation of vehicle 102. In one embodiment, emergency stop functionality 127 may cause a full brake command to be provided to braking system 116. The full brake command results in the service brakes being applied in full to stop vehicle 102 as quickly as possible, according to an exemplary embodiment.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Fischer to teach in which the emergency stop device is an emergency stop button and/or an emergency stop bumper so that all the autonomous robots in a group can be controlled and stopped as needed in an emergency to prevent damage to itself or anything in its surrounding. 

Regarding claim 18, Rekow fails to teach in which a user interface provides or displays an emergency stop button.
However, Fischer teaches in which a user interface provides or displays an emergency stop button (See at least: [0140] via “As shown in FIG. 13, vehicle subsystems 110 may also include an emergency stop functionality 127, according to an exemplary embodiment. In an exemplary embodiment, emergency stop functionality 127 may be any suitable switch configured to provide, for example, stop, pause, or run commands to vehicle control system 100 to either stop, temporarily interrupt, or initiate the operation of vehicle 102. In one embodiment, emergency stop functionality 127 may cause a full brake command to be provided to braking system 116. The full brake command results in the service brakes being applied in full to stop vehicle 102 as quickly as possible, according to an exemplary embodiment.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Fischer to teach in which a user interface provides or displays an emergency stop button so that all the autonomous robots in a group can be controlled and stopped as needed in an emergency to prevent damage to itself or anything in its surrounding. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Van Den Berg (US 20100326363 hereinafter Van).  

Regarding claim 16, Rekow fails to teach in which the two or more robots include sensors, such as bumpers, that will cause an emergency stop in the event that the robot encounters an obstacle.
However, Van teaches in which the two or more robots include sensors, such as bumpers, that will cause an emergency stop in the event that the robot encounters an obstacle (See at least: [0095] via “The autonomous vehicle is preferably further provided with an emergency stop. The emergency stop is preferably designed in the form of a bumper, the emergency stop being operated as soon as the bumper hits something.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Van to teach in which the two or more robots include sensors, such as bumpers, that will cause an emergency stop in the event that the robot encounters an obstacle so that all the autonomous robots in a group can be controlled and stopped as needed in an emergency to prevent damage to itself or anything in its surrounding. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Griessnig (US 20090033457 hereinafter Griessnig). 

Regarding claim 17, Rekow fails to teach in which the guidance system will emergency stop all robots if one robot emergency stops.
However, Griessnig teaches in which the guidance system will emergency stop all robots if one robot emergency stops (See at least: [0020] via “An immediate deactivation takes place on all machines of a fail-safe controller which are assigned to the global emergency stop.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Griessnig to teach in which the guidance system will emergency stop all robots if one robot emergency stops so that all the autonomous robots in a group can be controlled and stopped as needed in an emergency to prevent damage to itself or anything in its surrounding. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Shastri et al. (US 20170364524 hereinafter Shastri). 

Regarding claim 20, Rekow fails to teach in which information about the several robots position includes time-stamped pose estimates obtained from each robot.
However, Shastri teaches in which information about a device includes time-stamped pose estimates (See at least: [0019] via “In particular, a location trail refers to a plurality of locations that a client device sends location coordinates and a timestamp from.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Shastri to teach in which information about the several robots position includes time-stamped pose estimates obtained from each robot so that the position of the autonomous robots can be determined according to time for to accurately coordinate a task between the group of autonomous robots.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Takeda et al. (US 20110231017 hereinafter Takeda). 

Regarding claim 23, Rekow fails to teach in which the system is configured to estimate absolute pose of the several robots in a world coordinate system.
However, Takeda teaches in which the system is configured to estimate absolute pose of a robot in a world coordinate system (See at least: [0088] via “The robot R is equipped with a plurality of internal state sensors S.sub.1 for use in measuring the internal states such as the position and posture of the robot R in the world coordinate system.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Takeda to teach in which the system is configured to estimate absolute pose of the several robots in a world coordinate system  so that the position of the autonomous robots can be determined according to time for to accurately coordinate a task between the group of autonomous robots.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Krishnaswami et al. (US 20170243466 hereinafter Krishnaswami). 

Regarding claim 28, Rekow fails to teach in which the information about the position of several robots and the urgency of any fault condition, or impending fault condition, affecting one or more robots is used to plan a human supervisor’s route amongst them.
However, Krishnaswami teaches in which the information about the position of a robot and the urgency of any fault condition, or impending fault condition, affecting the robot is used to plan a human supervisor’s route amongst them (See at least: [0013] via “In some embodiments of the present technology, an WMIIS can receive, from a first industrial machine, performance data describing performance of the first industrial machine, determine, based on the performance data, that at least a first alert condition for the first industrial machine has been triggered, and identify a first designated user to notify about the first alert condition having been triggered by the first industrial machine. The WMIIS can identify, from a plurality of sets of recommended maintenance steps, a first set of recommended maintenance steps to be performed by the first designated user in response to the first alert condition being triggered, the first set of recommended maintenance steps having been generated based on interaction data gathered from a plurality of user devices that include a mobile application used to interact with industrial machines, the interaction data indicating interactions with the mobile application made by a plurality of users in response to same or similar alert conditions as the first alert condition being triggered by same or similar industrial machines as the first industrial machine, and transmit, to a client device of the first designated user: an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine, and the first set of recommended maintenance steps.”; [0031] via “WMIIS 105 can generate the sets of recommended maintenance steps based on interaction data gathered from client devices 115. Interaction data can be any data describing user interactions with an IMMA on a client device to communicate with an industrial machine 120. Examples of interaction data can include data indicating that specified user interface elements were selected, specified actions were taken, commands were entered, data requested, notes taken, pictures taken, video taken, Global Positioning System (GPS) coordinates, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Krishnaswami to in which the information about the position of several robots and the urgency of any fault condition, or impending fault condition, affecting one or more robots is used to plan a human supervisor’s route amongst them so that an autonomous robot that needs maintenance can be identified and fixed. 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Hance et al. (US 20180088586 hereinafter Hance). 

Regarding claim 29, Rekow fails to teach in which the robots are configured to have distinctive features or markers for automatic detection using a computer vision system.
However, Hance teaches in which the robots are configured to have distinctive features or markers for automatic detection using a computer vision system (See at least: [0058]-[0059] via “Local vision and planning for individual robotic devices may therefore be used to allow for elasticity between different robotic devices. A general planner may be used to get a robotic device close to a target location, at which point local vision of the robotic device may take over. In some examples, most robotic functions may be position-controlled to get the robots relatively close to target locations, and then vision and handshakes may be used when needed for local control. In further examples, visual handshakes may enable two robots to identify one another by barcode, QR code, augmented reality tag (AR tag), or other characteristics, and to perform collaborative operations within fleet 100.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Hance to teach in which the robots are configured to have distinctive features or markers for automatic detection using a computer vision system so that the the autonomous robots can identify each other and collaborate to perform a task. 


Regarding claim 30, Rekow fails to teach in which the distinctive features or markers include a bar code, a QR code, combination of light or light pattern.
However, Hance teaches in which the distinctive features or markers include a bar code, a QR code, combination of light or light pattern (See at least: [0058]-[0059] via “Local vision and planning for individual robotic devices may therefore be used to allow for elasticity between different robotic devices. A general planner may be used to get a robotic device close to a target location, at which point local vision of the robotic device may take over. In some examples, most robotic functions may be position-controlled to get the robots relatively close to target locations, and then vision and handshakes may be used when needed for local control. In further examples, visual handshakes may enable two robots to identify one another by barcode, QR code, augmented reality tag (AR tag), or other characteristics, and to perform collaborative operations within fleet 100.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Hance to teach in which the distinctive features or markers include a bar code, a QR code, combination of light or light pattern so that the autonomous robots can identify each other and collaborate to perform a task.


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Kim et al. (US 20140116469 hereinafter Kim). 

Regarding claim 31, Rekow fails to teach in which each robot includes a visual identifier which can be turned on or off by selecting the specific robot on a user interface.
However, Kim teaches in which each robot includes a visual identifier which can be turned on or off by selecting the specific robot on a user interface (See at least: Fig. 5 via remote control device; [0225] via “As shown in FIG. 20, before the light source 400 is activated, a general exterior design of the robot cleaner may be maintained as is. However, when the light source 400 is activated, the lighting image 412 is generated at an outer portion of the case 110 and the user can recognize the generated lighting image 412 easily.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Kim to teach in which each robot includes a visual identifier which can be turned on or off by selecting the specific robot on a user interface so that the autonomous robots can be identifiable when changes are made to it using the user interface. 

Regarding claim 32, Rekow fails to teach in which the visual identifier includes a light or light pattern.
However, Kim teaches in which the visual identifier includes a light or light pattern (See at least: Fig. 5 via remote control device; [0225] via “As shown in FIG. 20, before the light source 400 is activated, a general exterior design of the robot cleaner may be maintained as is. However, when the light source 400 is activated, the lighting image 412 is generated at an outer portion of the case 110 and the user can recognize the generated lighting image 412 easily.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Kim to teach in which the visual identifier includes a light or light pattern so that the autonomous robots can be identifiable when changes are made to it using the user interface. 

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Kim and further in view of  Liu et al. (US 20170344017 hereinafter Liu). 

Regarding claim 33, Rekow fails to teach in which the visual identifier is projected upwards onto the roof of a polytunnel in which crops are being grown.
However, Liu teaches in which a light is projected upwards (See at least: Fig. 1(a)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Liu to teach in which the visual identifier is projected upwards onto the roof of a polytunnel in which crops are being grown so that the autonomous robots can be identifiable and navigate the space by using the light. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Chen et al. (US 20180201157 hereinafter Chen). 

Regarding claim 34, Rekow fails to teach in which couplings, such as mechanical couplings, are used to couple each robot to its predecessor robot.
However, Chen teaches in which couplings, such as mechanical couplings, are used to couple each robot to its predecessor robot (See at least: Fig. 4.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Chen to teach in which couplings, such as mechanical couplings, are used to couple each robot to its predecessor robot so that the autonomous robots can be physically linked to stay connected in completing a task. 


Regarding claim 35, Rekow fails to teach in which each robot includes a device to measure the direction and magnitude of force being transmitted by a robot’s coupling to its predecessor such as to derive a control signal for its motors.
However, Chen teaches in which each robot includes a device to measure the direction and magnitude of force being transmitted by a robot’s coupling to its predecessor such as to derive a control signal for its motors (See at least: Fig. 4.; Abstract via “A method for tractive force distribution for a power-distributed train is provided, which includes: determining a current motor car of a target train; acquiring parameter information of the current motor car; calculating, based on the parameter information, axle load transfer at four axles of the current motor car; calculating, based on the axle load transfer at the four axles of the current motor car, current axle loads on the four axles of the current motor car; and performing, based on the current axle loads on the four axles, distribution of tractive forces of the four axles of the current motor car using an electrical control compensation technology.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Chen to in which each robot includes a device to measure the direction and magnitude of force being transmitted by a robot’s coupling to its predecessor such as to derive a control signal for its motors so that the autonomous robots can be physically linked and controlled based on the forces acting on the robots to more accurately and effectively complete a task. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Chen and further in view of Seaton et al. (US 20170253259 hereinafter Seaton).  

Regarding claim 36, Rekow fails to teach in which the two or more robots share responsibility for providing motive force.
However, Seaton teaches in which the two or more robots share responsibility for providing motive force (See at least: [0002] via “Trains generally include at least one locomotive and at least one non-powered rail vehicle. In some configurations, multiple locomotives may be arranged throughout the train such that the locomotives may be separated, individually or as a locomotive consist (a group of directly coupled locomotives), by one or more of the non-powered rail vehicles. In such an arrangement, one of the locomotives, regardless of where it is positioned along the train, may be designated as the lead or master locomotive. For being remotely positioned with respect to the other locomotives, a single locomotive or a locomotive consist that is arranged between non-powered rail vehicles along the train may be generally referred to as a remote locomotive or a remote locomotive consist.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rekow in view of Seaton to teach in which the two or more robots share responsibility for providing motive force so that the autonomous robots can be physically linked to stay connected in completing a task while sharing the load to keep the convoy more balanced and evenly powered at all times.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666